EXHIBIT 10.3 DFNS Group TO: Mr. Elie Gugenheim Avenida de las Fuentes No.41-A, Desp. 1001/1002 Col. Lomas de Tecamachalco Naucalpan de Juarez, Estado de Mexico Mexico C.P.53950 June 3, 2013 Dear Mr. Gugenheim, This is to confirm that we agreeto extendthe period of time for you and our companyto enter into a stock purchase agreementpursuant to Section 8 of the SubscriptionAgreementwe entered into on March 7, 2013. By signing below, you agree to extend such date until September 9, 2013. We also agree to extend the time for you to enter into the Second Tranche of the contemplated transaction referred to in Section 1.2 of the Subscription Agreement until September 9, 2013. Very truly yours, /s/Uri Nussani Uri Nissani President and CEO Agreed to: /s/Elie Gugenheim Elie Gugenheim
